ON MOTION FOR REHEARING.
Defendants say the ruling that the measure of damages would be "the amount of moneys paid" (upon proof of the conspiracy, the failure to enter into a written contract and payment resulting from the acts in furtherance of the conspiracy) is not "good law" and is in conflict with a multitude of decisions dealing with the measure of damages in tort actions. Defendants urge it is indisputable that, once it be conceded this is an action for conspiracy to cheat and defraud, the plaintiff is entitled to recover all moneys paid "less benefit received." Defendants have cited [578] many cases, actions of deceit, of which the case of Gash v. Mansfield (Mo. App.), 28 S.W.2d 127, is an example, wherein it is held damages *Page 1146 
must have resulted to the plaintiff from the deception, and the measure of recovery is the actual damages suffered by plaintiff. None of the cases are applicable to the submitted theory of plaintiff's case in the instant action, an action of conspiracy wherein there has been an alleged failure to comply with the mandatory provisions of statute and charter which, as we have said, safeguard against fraud and peculation and specifically regulate the mode by which the business of a municipality is to be transacted. We think it is apparent from the cases cited in our opinion, supra, that no legal benefit could be conferred by work done by defendants for plaintiff, a municipality, under a contractual relationship which was void because in violation of the mandatory provisions of the statute and charter. It would not be "good law" were it held that the purpose of the statute and charter may be circumvented and a recovery wholly or partially defeated where acts of defendants were pursuant to a conspiracy upon which, perforce, a plaintiff municipality, in order to recover of the conspirators, must institute an action sounding in tort.
Motion for a rehearing, for a modification of the opinion and to transfer the cause to the Court en Banc is overruled.